              Case 4:19-cv-00467 Document 4
                                          7 Filed in TXSD on 02/13/19
                                                             02/14/19 Page 1 of 2




                                                         David J. Bradley, Clerk of Court


Date: February 14, 2019
                                                          s/ H. Lerma
                                                          Signature of Clerk or Deputy Clerk
Case 4:19-cv-00467 Document 4
                            7 Filed in TXSD on 02/13/19
                                               02/14/19 Page 2 of 2
